FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,           No. 18-10015
          Plaintiff-Appellee,
                                        D.C. No.
             v.                  1:15-cr-00723-DKW-1

BRYANT KAZUYOSHI IWAI,
      Defendant-Appellant.              ORDER

                  Filed March 4, 2020

      Before: Richard C. Tallman, Jay S. Bybee,
         and N. Randy Smith, Circuit Judges.

                         Order
2                 UNITED STATES V. IWAI

                          ORDER

    Judge Tallman and Judge N.R. Smith have voted to deny
the petition for rehearing and recommend denying the
petition for rehearing en banc. Judge Bybee has voted to
grant the petition for rehearing and recommends granting the
petition for rehearing en banc.

    The full court was advised of the petition for rehearing
and petition for rehearing en banc. A judge requested a vote
on whether to rehear the matter en banc. The matter failed
to receive a majority of the votes of nonrecused active judges
in favor of en banc consideration. Fed. R. App. 35.

  The petition for rehearing and rehearing en banc are
DENIED.